
	
		IIB
		109th CONGRESS
		2d Session
		S. 4048
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2006
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		
			December 5, 2006
			Referred to the Committee on Foreign
			 Relations
		
		A BILL
		To prohibit Federal funding for the Organisation for
		  Economic Co-operation and Development.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Exit the OECD Act of
			 2006.
		2.Prohibition of
			 funding for the Organisation for Economic Co-operation and
			 DevelopmentNotwithstanding
			 any other provision of law, no Federal funds may be expended to fund activities
			 or projects undertaken by the Organisation for Economic Co-operation and
			 Development.
		
